Citation Nr: 1425736	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  12-30 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with dysthymic disorder prior to December 18, 2012.

2.  Entitlement to a rating in excess of 70 percent for PTSD with dysthymic disorder from December 18, 2012.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1954 to May 1956.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  A notice of disagreement was received in May 2011, a statement of the case was issued in September 2012, and a substantive appeal was received in November 2012.  

In September 2013, during the pendency of the present appeal, the RO increased the rating for PTSD to 70 percent, effective December 18, 2012; the issues on appeal have been amended accordingly.

The Board has reviewed the Veteran's VA electronic and data storage system as well as his paper claims file to ensure that the complete record was considered.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From September 1, 2011 to December 18, 2012, the Veteran's PTSD with dysthymic disorder produced occupational and social impairment with reduced reliability and productivity.

2.  At no point since December 18, 2012 has the Veteran's PTSD with dysthymic disorder been productive of total occupational and social impairment.



CONCLUSIONS OF LAW

1.  From September 1, 2011 to December 18, 2012, the criteria for a rating of 50 percent for PTSD with dysthymic disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.130, Diagnostic Code 9411 (2013).  

2.  The criteria for a rating in excess of 70 percent from December 18, 2012 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

This appeal is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A February 2002 letter and February 2005 statement of the case properly provided the Veteran notice of the downstream issue of an increased initial rating.  Moreover, an October 2008 letter informed him of the types of information needed to substantiate his claim for an increased rating.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in July 2010 and March 2013.  These examinations are adequate for rating purposes, as they cumulatively reflect familiarity with the record, the history of the disability, and include all clinical findings necessary for rating the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate staged ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Under the General Rating Formula for Mental Disorders, a 30 percent rating for PTSD is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Global Assessment of Functioning (GAF) scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the Diagnostic and Statistical Manual of Mental Disorders IV, for rating purposes].

Factual Background and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

Service treatment records (STRs) contain no psychiatric complaints, treatment, or diagnoses.  At separation, the Veteran's psychiatric examination was normal.

August 2001 VA mental health notes indicate the Veteran began having "nightmares of a PTSD-like nature with no flashbacks or any other symptomatology suggestive of PTSD."  Prior to August 2001, the Veteran had never reported PTSD symptoms, though he was receiving psychiatric treatment for substance abuse.  VA mental health records noted the Veteran was not suicidal, homicidal, or hallucinating between June and July 2001.  A July 2001 record indicates a GAF score of 50, but with respect to his drug and alcohol dependence; there is no mention of PTSD.  In a contemporaneous mental status examination, the Veteran had normal affect and speech, linear and goal-directed thought processes, fair judgment, and denied suicidal or homicidal ideations, paranoia, "magical thinking," and obsessions or compulsions.  

A September 2001 VA psychiatric record indicated the Veteran had persistent nightmares of an incident in which a member of his battalion was shot in the head during basic training.  He also reported he was easily angered, had exaggerated startle response, was hypervigilant, felt detached from others, and had decreased interest and participation in significant social activities.  The record includes a notation of PTSD.  On December 2001 VA psychiatric evaluation, the Veteran reported frequent violent outbursts that had diminished somewhat.  He denied hallucinations or suicidal and homicidal ideation, but did report intrusive thoughts, nightmares, flashbacks, psychological and physiological reactivity, sleep difficulty, poor concentration, irritability, hypervigilance, and exaggerated startle response.  The doctor also noted he showed signs of depression secondary to symptoms of PTSD.

A May 2003 letter from the Veteran's ex-wife reported he had trouble at work, and regularly complained about co-workers, supervisors, and work-related issues.  She indicated he would complain, and then quit or get fired fairly regularly.  She also stated he would disappear for days and return with fantastic stories, and that he was at times irrationally hostile.  His moods were unpredictable, and he had difficulty with school, enrolling in colleges and quitting on several occasions.  

At a November 2003 Decision Review Officer (DRO) hearing, the Veteran reported difficulty sleeping that sometimes keeps him up all night.  He reported waking up from nightmares about stressful experiences in service, and that sometimes even sleep medication doesn't keep him from waking.

VA treatment records indicate the Veteran began attending a weekly PTSD Relapse Prevention Group in January 2004.  A March 2004 mental status evaluation noted he was oriented, alert, coherent, and logical.  A November 2004 note indicated he was bright, pleasant, and positive, with no suicidal or homicidal ideation and good insight and judgment.  At a May 2005 VA individual psychotherapy session for PTSD, the Veteran's mood was euthymic with consistent affect, and he had no suicidal or homicidal ideation.

A May 2005 letter from Mya Thornburgh, MPH, MSW, states his PTSD manifests as isolation from others, nightmares, intrusive thoughts, flashbacks, depression, concentration problems, sleep disturbance, excessive anger outbursts, low self-esteem, and difficulty working.  These caused a severe impact on his social and occupational functioning.  A subsequent June 2005 letter from Dr. H.W. LeBourgeois III, M.D., a VA psychiatrist, indicates his symptoms included nightmares and flashbacks, and that while his symptoms have improved since beginning treatment in May 2005, he remained impaired.  An August 2005 letter from Ms. Thornburgh added that the Veteran also had insomnia and an inability to maintain employment, again emphasizing that his PTSD is of "high severity."

A February 2006 VA treatment note indicated his thought processes were goal-directed and speech was logical, with no suicidal or homicidal ideation; his appearance, demeanor and affect were appropriate at the time.  

At a September 2006 Board hearing (for his original claim for service connection), he reported he has dreams about his experiences with racial abuse during service, and that medication only keeps them down some of the time.  

An October 2006 VA psychology note shows the Veteran was alert, pleasant, with good affect and no suicidal or homicidal ideation; he was diagnosed with PTSD, depression, and substance abuse in full remission.  A subsequent November 2006 follow-up indicates he had nightmares and intrusive thoughts; a mental status examination at the time showed he was alert, oriented, verbal, and pleasant, with linear, content relevant thought processes, normal speech, appropriate full-ranged affect, depressed mood, variable sleep, and appropriate dress and demeanor.  The Veteran denied suicidal or homicidal ideation, hallucinations, delusions, and the psychologist noted no manic-like behaviors or paranoia.  A November 28, 2006 VA psychology note includes reports of nightmares and intrusive thoughts, along with feelings that others invade his space, vigilance, isolation, and decreasing interest in activities.  It also notes PTSD arousal and negative affect connected with his current stressors.  

A July 2007 psychology note was largely consistent with prior records, but added that the Veteran's affect was "maybe slightly flat but tense and depressed," and that his mood was depressed with underlying anxiety and anger.  In October 2007, he again showed full-ranged, appropriate affect, though his mood was still depressed with underlying anxiety and anger.  In July 2008, his mood was noted "more depressed than a month ago."  An August 2008 psychology note shows he was initially dysphoric, the euthymic; his mood was "variable but usually depressed."  In a December 2008 session, his mood was "stable but depressed," but noted stable later in the month.  A March 2010 letter from the Veteran's attorney reports he suffers from persistent nightmares, irritability, hypervigilance, and exaggerated startle response.  

VA treatment records indicate the Veteran continued to attend group therapy sessions between April 2009 and January 2010.  A January 2010 psychiatry note indicates he was still having nightmares of being beaten on a regular basis by white co-soldiers.

On July 2010 VA psychiatric examination, the Veteran stated he was a deacon at his church, but doesn't socialize well outside the church.  He reported speaking to neighbors, but not socializing with them.  After separation, he stated he would get into fights a lot, until beginning his psychiatric treatment.  The examiner noted the Veteran also had symptoms of depression, including diminished interest and pleasure in most activities, increased appetite and weight gain, fatigue and low self-esteem.  The Veteran was neatly groomed and appropriately dressed, with unremarkable speech, a friendly attitude, appropriate affect, and depressed, dysphoric mood.  He had a short attention span, normal thought content and processes, good judgment and insight, with no delusions or hallucinations.  He reported sleep impairment due to frequent waking from nightmares.  The examiner noted no obsessive or ritualistic behavior, panic attacks, or suicidal or homicidal thoughts.  The Veteran had poor impulse control, based on his report of bad purchasing habits.  He was able to maintain personal hygiene, and reported no problem with activities of daily living.  Short term, long term, and immediate memory were all normal.  His Beck Depression Inventory score was 20, within the moderate range.  He was assigned a GAF score of 61, and noted to have "some difficulty in social situations," with "intrusive thoughts, nightmares, and depressed mood, but has some meaningful interpersonal relationships."  The examiner opined that his PTSD caused deficiencies in thinking and mood based on his intrusive thoughts, depressed mood, and irritability.

On January 2011 VA mental status examination, the Veteran was well-groomed, had no psychomotor agitation or depression, goal-directed thought processes, normal speech, and fair judgment and insight with normal speech.  He reported flashbacks, paranoid delusions, and suicidal and homicidal ideation, but clarified that the former was in the past, and he doesn't want to act upon those thoughts.  In February 2011 he also indicated he was socially isolated outside of church.  On March 2011 mental status examination, he added that he had intrusive thoughts and denied any homicidal ideation; his affect was noted as depressed.  No improvement was noted.  On subsequent examination in June 2011, he reported visual hallucinations, but denied suicidal ideation or homicidal ideation.  His mood was slightly better, but his affect was blunted; a slight improvement in symptoms was noted 

In September 2011, the Veteran reported auditory hallucinations, and responding to them.  He again noted suicidal ideation in the past, hoping that he would not take any action; affect was constricted, and mood was solemn and mellow.  Thereafter, in November 2011, the Veteran continued to report auditory hallucinations, flashbacks, paranoid delusions, intrusive thoughts, nightmares, and suicidal ideation.  He stated he last had suicidal thoughts "a couple of months ago," but that he doesn't take action.  The doctor noted a blunted affect.  An August 2012 mental status examination was consistent with prior evaluations.  
 
The Veteran's November 2012 substantive appeal reported symptoms such as persistent nightmares, being easily angered, hypervigilance, and an exaggerated startle response.  It also indicates that his GAF scores ranged from 45 to 60.  His attorney argues that his inability to socialize, exaggerated startle response, and frequent nightmares demonstrate an inability to adapt to stressful situations justifying a rating in excess of 30 percent.

On December 2012 psychiatric evaluation, the Veteran reported his mood had been "pretty good."  He was well-groomed with proper attire and hygiene.  His thought process was goal-directed, and speech was normal.  Judgment and insight were both fair.  He continued to report auditory hallucinations, flashbacks, paranoid delusions, intrusive thoughts, nightmares, and suicidal ideation.  His affect was blunted, with depressed mood.  

On March 2013 VA psychiatric examination, the Veteran was diagnosed with both major depressive disorder and PTSD.  The examiner noted the Veteran had a loss of pleasure in things, was unhappy, had sleep disturbances, weight gain, and pessimism, with occasional suicidal thoughts.  The Veteran was noted as living alone after his third marriage, and being more isolated.  He was assigned a GAF score of 47.  Notably, the examiner indicated his symptoms could not be clearly attributed to either PTSD or depression, as the two are related to the same experiences.  Moreover, many of the symptoms were overlapping and present for both diagnoses.  The Veteran reported his last marriage ended in 2004, and he has had no other relationships since then; he reported being fairly isolated from his children, but talks to them every night.  In particular, he stated he is angry at himself for being unable to maintain marriages or relationships.  The examiner opined that the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  Again, it was noted that the degree to which the separate psychiatric diagnoses attribute to such impairment could not be clearly identified.  The Veteran's symptoms included depressed mood, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short and long-term memory, flattened affect, disturbances of motivation and mood, inability to establish and maintain effective relationships, suicidal ideation, and impaired impulse control.  

In May 2013, the Veteran reported his mood had been "not good," and that he felt frustrated following a total knee replacement in August.  He continued to report nightmares, flashbacks, paranoid delusions, and suicidal ideation.  He denied intrusive thoughts, was well-groomed, had normal speech and thought processes.  Judgment and insight were fair, though his affect was noted as "[f]atigued, depressed." 

Rating in excess of 30 percent prior to December 18, 2012

At the outset, the Board notes that the March 2013 examiner has expressly indicated that the Veteran's symptoms may not clearly be attributed to either PTSD or his depressive disorder (as well as the fact that he is currently service connected for PTSD with dysthymic disorder) and therefore all symptoms will be considered in evaluating his claim.  

While his PTSD initially manifested only as nightmares, flashbacks, some irritability, and sleep impairment, the evidence of record shows that, beginning in January 2011, the Veteran's symptoms notably increased in severity, initially with the development of paranoid delusions and suicidal ideation.  By September 2011, he consistently presented with (in addition to the above), auditory hallucinations, blunted or constricted affect, and depressed mood.  The record also repeatedly indicates the Veteran has issues with irritability.  While there is no explicit evidence of the resultant occupational impairment during this period (as he has been retired throughout), the Board notes the letter from his ex-wife indicating the Veteran has had a history of difficulty maintaining work and social relationships (as well as in school) since service.  The Veteran himself has expressed frustration with his difficulty maintaining marriages or relationships, and since July 2010 has also reported being very socially isolated outside of church.  In light of the above, the Board finds that the evidence is at least in relative equipoise as to whether the severity of his PTSD most nearly approximates the disability picture contemplated by a 50 percent rating from September, 1, 2011, the date of the VA treatment record noted above when the Veteran first presented with all the above symptoms.  

However, nothing of record prior to September 1, 2011 is suggestive of impairment warranting a rating in excess of 30 percent.  As noted above, his symptoms mainly consisted of nightmares, flashbacks, intrusive thoughts, sleep impairment, and hypervigilance.  VA treatment records indicate he was generally functioning adequately, and regularly attending group therapy sessions.  While there are May 2005 letters from a social worker indicating his PTSD was severe, no other medical evidence of record supports that finding, as subsequent VA treatment records continued to show he had an appropriate affect and appearance, stable moods, normal thoughts and speech, and that he was generally alert and pleasant.  In particular, the Board acknowledges that the increase in severity appears to have begun in January 2011, but finds that, at that point, he had only reported suicidal ideation and persistent delusions, with no showing of longer term consistency in those reports until September 2011.  The Board also acknowledges the Veteran's attorney's endorsement of GAF scores ranging from 45 to 60, but finds no medical evidence which corroborates that claim.  Notably, the only GAF score prior to December 8, 2012 applicable to his PTSD was assigned in July 2010, and indicated only mild impairment.  Therefore, prior to September 1, 2011, the Veteran's PTSD most nearly approximates the disability picture contemplated by a 30 percent rating.

A higher rating of 70 percent is also not warranted prior to December 18, 2012.  In so finding, the Board acknowledges the presence of symptoms noted above that are contemplated in the criteria for a 70 percent rating (suicidal ideation and near-continuous depression).  However, nothing of record is suggestive of occupational and social impairment with deficiencies in most areas prior to December 18, 2012.  Notably, the Veteran was not observed with irritability with unprovoked anger, panic attacks, impaired memory, spatial disorientation, or neglect of personal appearance or hygiene.  Moreover, while he was socially isolated outside of church, he still served as a deacon at the church during that time and therefore, while he may have difficulty establishing and maintaining effective relationships, the evidence does not suggest he was unable to do so.  Similarly, though hallucinations and delusions are listed in the criteria for a 100 percent rating, nothing of record suggests he suffers from total occupational or social impairment.  

Rating in excess of 70 percent from December 18, 2012

Since December 18, 2012, the only medical opinion regarding the Veteran's occupational and social impairment is that of the March 2013 VA examiner, which found impairment consistent with a 70 percent rating.  The only other medical evidence is a May 2013 VA psychiatric treatment record, which did not indicate any significant change in the severity of his PTSD.  Notably, his appearance was appropriate, he was well-groomed, and he displayed fair judgment and insight with goal-directed thought processes.  Nothing of record suggests the Veteran has suffered total occupational and social impairment at any point during the periods on appeal.  Therefore, a rating in excess of 70 percent from December 18, 2012 is not warranted.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's PTSD manifests in sleep impairment, restricted affect, depressed mood, anxiety, hallucinations, delusions, nightmares, flashbacks, and intrusive thoughts.  Nothing of record suggests any manifestations which are not contemplated under the rating criteria for mental disorders.  Therefore, the Board finds that the associated symptomatology and degree of disabilities shown are entirely contemplated by the rating schedule.  Therefore, referral for extraschedular consideration is not warranted.  The Board has also considered whether the matter of total disability due to individual unemployability has been implicitly raised by the record.  Though the Veteran is currently unemployed, he has neither alleged, nor has the evidence suggested, that such is due in any part to his PTSD with dysthymic disorder.  Notably, the Veteran has himself reported that he retired due to a back problem which is not for consideration here.  

In sum, the Board finds that the evidence of record is at least in relative equipoise as to whether the Veteran's PTSD with dysthymic disorder is productive of occupational and social impairment with reduced reliability and productivity from September 1, 2011 to December 18, 2012.  In contrast, the preponderance of the evidence is against a finding that his PTSD with dysthymic disorder is productive of impairment warranting a rating in excess of 30 percent prior to September 1, 2011, or of total occupational and social impairment at any point during the periods on appeal.  Accordingly, an increased rating of 50 percent is warranted for the period indicated, and the appeal must be granted to that extent.  


ORDER

A higher rating of 50 percent is warranted for PTSD with dysthymic disorder from September 1, 2011 to December 18, 2012.  To that extent, the appeal is granted.

A rating in excess of 70 percent from December 18, 2012 is not warranted.  To that extent, the appeal is denied.




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


